Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Nielsen Holdings plc (the “Company”) on Form 10-K for the year ended December31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jamere Jackson, the Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Jamere Jackson Jamere Jackson Chief Financial Officer February19, 2016
